Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending.

Election/Restrictions
Applicant’s election of the species of GRF9 in the reply filed on 18 January 2022 is acknowledged and entered. Claims 1-24 are pending. 
Claims 6 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 January 2022.
Claims 1-5, 7-14 and 16-24 are examined.

Specification
The specification is objected to for reciting “GFP9” rather than “GRF9” (e.g., p. 7, ¶ 0028).
Appropriate action is advised to correct these typographical errors here and elsewhere if necessary.




Claim Objections
Claims 1 and 10 are objected to for reciting non-elected subject matter. It is suggested that part (b) be deleted from claims 1 and 10.
Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-14 and 16-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is drawn to “A method”: the metes and bounds of the claim are indefinite because the purpose of the method is unclear. While the claim requires that there is an increase in cell wall biosynthesis, it is unclear if this is the purpose of the method or if there is some other reason for practicing the claimed method.
Claims 11-14 and 16-18 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5, 7-14 and 16-24 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-5, 7-14 and 16-24 are broadly drawn to a genetically altered any genetically altered plant comprising inactivation of endogenous GRF9 or paralog or ortholog thereof using a nucleic acid inhibitor and a method thereof resulting in an increase in cell wall biosynthesis.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification describes the use of publicly available data to arrive at genes having the strongest evidence of involvement in cell wall biosynthesis (e.g., p. 26, Example 1; see also p. 37, ¶ 00121-00123; see also Example 3). The specification describes downstream targets of GRF9 in poplar (p. 40, ¶ 00132).

For example, the specification describes that GFR9 homologs can have an amino acid sequence with as little as 60% sequence identity to SEQ ID NO: 1, while functional homologs may arise from convergent or divergent evolutionary events (p. 7, ¶ 0028). Thus, the claims encompass an enormous genus of plants having inactivation of an extensive genus of GRF9 nucleotide sequences.
A description of a representative number of species from the broad genus of GRF9 genes and a description of a representative number of species from the broad genus of plants is critical in light of the state of the art: no high similarity among 58 GRF genes were found across five different plant species (Cao et al, Frontiers in Plant Science, 7:1-14; p. 5, col. 1, ¶ 2). 
In fact, GRF9 is not always present in the same subfamily, or, multiple GRF9s are found in the same subfamily (e.g., see Figure 2). Moreover, when interspecies microsynteny was analyzed in the six plant species 25 GRF genes were not present in the analysis with no orthologs gene pairs between pair and rice (p. 5, col. 2, ¶ 2). Cite 
Finally, it was found that orthologous pairs of pear and grape GRF proteins were more common according to the topology of phylogenetic tree, and that there exist functional differences of GRFs between the five plant species implying diversity among the genes of the plant species (p. 11, col. 1, ¶ 2).
Therefore, in light of the state of the art which describes that conservation of GRF9 function across species is not known, the failure of the specification to describe a representative number of plants with a representative number of GRF9 species/structures inactivated, and the failure of the specification to describe a structure/function correlation for the GRF9 gene, the skilled practitioner would not be of the opinion that Applicant possesses the plants and methods as broadly claimed


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omidbakhshfard et al (2018, PLoS Genet, 14:1-31 with a publication date of 08 July 2018).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1, 2, 7, 8, 10, 11, 16 and 17 are drawn to a genetically altered Arabidopsis plant comprising inactivation of endogenous GRF9 using a nucleic acid inhibitor and a method thereof resulting in an increase in cell wall biosynthesis.
	Omidbakhshfard et al disclose that inactivation of GRF9 in Arabidopsis using T-DNA result in bigger incipient leaf primordia at the shoot apex, rosette leaves and petals 
	Therefore, a genetically altered Arabidopsis plant comprising inactivation of endogenous GRF9 using a nucleic acid inhibitor and a method thereof resulting in an increase in cell wall biosynthesis is anticipated by Omidbakhshfard et al

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omidbakhshfard et al (2018, PLoS Genet, 14:1-31 with a publication date of 08 July 2018) in view of Fan et al (2015, Sci. Rep., 5:1-7) and Cao et al (2016, Frontiers in Plant Sci., 7:1-14) and Reuzeau et al (Patent No. US 9,617,557 B2) and Sannigrahi et al (2010, Biofuels, Bioprod, Bioref, 4:209-226).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Populus plant comprising inactivation of endogenous GRF9 using a nucleic acid inhibitor and a method thereof resulting in an increase in cell wall biosynthesis wherein the inactivation is achieved with CRISPR/Cas9, a method for production of pulp or paper from said plant, and a bioenergy or bioproduct such as ethanol produced therefrom.
Omidbakhshfard et al teach that inactivation of GRF9 in Arabidopsis using T-DNA result in bigger incipient leaf primordia at the shoot apex, rosette leaves and petals than wild-type (see Abstract; see also p. 4 beginning at penultimate ¶; see p. 7 beginning at last ¶).
Omidbakhshfard et al teach that leaves are central photosynthetic organs of terrestrial plants: they determine photosynthesis and biomass production, and that is known that GRFs are important in setting the arrest front which is a major controlling step in determining final leaf size (p. 2, ¶ 1 and 2; see also p. 3, ¶ 3).
Thus, while Omidbakhshfard et al teach the plants and methods as claimed, the issue is whether prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to modify the methods as taught by Omidbakhshfard et al by instead using CRISPR/Cas 9 in a Populus plant.
Fan et al teach that CRISPR/Cas9 system can be used to predictably and precisely create knockout mutations in woody plants such as Chinese white poplar (see Abstract; see also p. 2, ¶ 2 and 3). This method is a suitable substitute for using T-DNA methodology (p. 6, last ¶).
Cao et al teach that GRFs are plant-specific transcription factors that have important functions in regulating growth and development with 19 present in poplar (see et al, which teaches methods for reducing GRF activity in poplar, and that poplar GRF9 was known in the art (col. 41, last ¶; see col. 31, last ¶; see also Table 1A; see Attachment A).
	Sannigrahi et al teach that poplars are among the fastest growing trees in North America and are well suited for a variety of applications such as biofuels/bioethanol, pulp and paper production and other biobased products such as chemicals and adhesives (p. 210, col. 1, ¶ 1; see also p. 222, col. 1, ¶ 1).
Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to modify the method of inhibiting expression of GRF9 as taught by Omidbakhshfard et al by instead using the CRISPR/Cas9 system, for example, as taught by Fan et al.
One would be motivated to do so and with a reasonable expectation of success because CRISPR/Cas9 has been predictably used in poplar and is a suitable substitute for T-DNA mutagenesis. In other words, using CRISPR/Cas9 is a merely a design choice having the same effect as T-DNA mutagenesis.
One would be motivated to do so in poplar as opposed to Arabidopsis because it was known that poplar comprises GRF9, and because the art teaches that decreasing GRF9 results in increased growth.
Therefore, one would be able to increase the growth of a poplar plant species, which is of interest because it is well suited for a variety of applications such as biofuels/bioethanol, pulp and paper production and other biobased products such as chemicals and adhesives.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









ATTACHMENT A

Alignment of SEQ ID NO: 70 from Rezeau et al with GRF9 of the instant invention

; Sequence 70, Application US/12677844B
; Patent No. 9617557
; GENERAL INFORMATION
;  APPLICANT: Reuzeau, Christophe
;  APPLICANT:Sanz Molinero, Ana Isabel
;  APPLICANT:Frankard, Valerie
;  APPLICANT:Salom, Ramon Serrano
;  APPLICANT:Mulet Salort, Jose Miguel
;  TITLE OF INVENTION: Plants having increased yield-related traits and a method for
;  TITLE OF INVENTION:making the same
;  FILE REFERENCE: 13311-00065-US
;  CURRENT APPLICATION NUMBER: US/12/677,844B
;  CURRENT FILING DATE: 2010-11-18
;  PRIOR APPLICATION NUMBER: EP 07116515.3
;  PRIOR FILING DATE: 2007-09-14
;  PRIOR APPLICATION NUMBER: EP 07116520.3
;  PRIOR FILING DATE: 2007-09-14
;  PRIOR APPLICATION NUMBER: EP 07116516.1
;  PRIOR FILING DATE: 2007-09-14
;  PRIOR APPLICATION NUMBER: EP 07116961.9
;  PRIOR FILING DATE: 2007-09-21
;  PRIOR APPLICATION NUMBER: US 60/975,900
;  PRIOR FILING DATE: 2007-09-28
;  PRIOR APPLICATION NUMBER: US 60/975,877
;  PRIOR FILING DATE: 2007-09-28
;  PRIOR APPLICATION NUMBER: US 60/975,887
;  PRIOR FILING DATE: 2007-09-28
;  PRIOR APPLICATION NUMBER: EP 07117490.8
;  PRIOR FILING DATE: 2007-09-28
;  PRIOR APPLICATION NUMBER: US 60/976,835
;  PRIOR FILING DATE: 2007-10-02
;  PRIOR APPLICATION NUMBER: US 60/977,121
;  PRIOR FILING DATE: 2007-10-03
;  NUMBER OF SEQ ID NOS: 556
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 70
;  LENGTH: 535
;  TYPE: PRT
;  ORGANISM: Populus tremuloides
US-12-677-844B-70

  Query Match             100.0%;  Score 2817;  DB 11;  Length 535;
  Best Local Similarity   100.0%;  
  Matches  535;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMTTDDGLNVSNKVAKEINTTSSISNVDFGVKLHQPIDHHQSFPSSTPMMVPHVNHHRPM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMTTDDGLNVSNKVAKEINTTSSISNVDFGVKLHQPIDHHQSFPSSTPMMVPHVNHHRPM 60

Qy         61 FDNGPTSSCDRNKSLMNYISDRIYRVAAGGATSGGAVGVRNLQPFDISETSISTAASAFR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FDNGPTSSCDRNKSLMNYISDRIYRVAAGGATSGGAVGVRNLQPFDISETSISTAASAFR 120

Qy        121 SPGGNMAASLGFPFTNTQWKELERQAMIYNYITASVPVPPQFLIPTPMGNGLNVRFSNGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SPGGNMAASLGFPFTNTQWKELERQAMIYNYITASVPVPPQFLIPTPMGNGLNVRFSNGA 180

Qy        181 DLEPGRCRRTDGKKWRCSRDVAPDQKYCERHMHRGRPRSRKHVELNASNNNNKKNRHNPA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DLEPGRCRRTDGKKWRCSRDVAPDQKYCERHMHRGRPRSRKHVELNASNNNNKKNRHNPA 240

Qy        241 ICPEAPVTVAISKPTINNSNSGSASHDQFFGPMPQPYIQTPVFVNKTSEKTSTYDVNGAY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ICPEAPVTVAISKPTINNSNSGSASHDQFFGPMPQPYIQTPVFVNKTSEKTSTYDVNGAY 300

Qy        301 GSTFKEPRSLDWMLKGEAGPIAKNDQQWPHLVHKEIELATEGSFNSASVLKQHYQGESLN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GSTFKEPRSLDWMLKGEAGPIAKNDQQWPHLVHKEIELATEGSFNSASVLKQHYQGESLN 360

Qy        361 LNSFGNFNAREDQQSNQYSLFLDEAPRSFIDAWSNDAISRNTSSVSSDGKLHLSPLSLSM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LNSFGNFNAREDQQSNQYSLFLDEAPRSFIDAWSNDAISRNTSSVSSDGKLHLSPLSLSM 420

Qy        421 GSNRSTDDEMGQIQMGLGLIKSDRNEECGNTSSAPGGPLAEVLQLRTSNTTGTNQSSSMM 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GSNRSTDDEMGQIQMGLGLIKSDRNEECGNTSSAPGGPLAEVLQLRTSNTTGTNQSSSMM 480

Qy        481 ENGDSISPPATTVSSPSGVLQKTLASFSDSSGNSSPTLASSRTKPEIAMLWLNQG 535
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ENGDSISPPATTVSSPSGVLQKTLASFSDSSGNSSPTLASSRTKPEIAMLWLNQG 535